 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract layers-off are independent contractors and shall excludethem and their employees from the units.9On the basis of the foregoing and upon the entire record in thesecases,we find that the following separate units, excluding in eachcase all other employees, contract layers-off and their employees, officeclericals, guards, and supervisors as defined in the Act, are appropri-ate for purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.a.In Case No. 3-RC-1416:All layers-off employed by members ofBlock Cut Manufacturers, Inc., who are participating members of theassociation for bargaining purposes.b. In Case No. 3-RC-1417:All layers-off employed by members ofFulton County Glove Manufacturers, Inc., who are participatingmembers of the association for bargaining purposes.c.In Case No. 3-RC-1457:All cutters and shavers employed bymembers of Block Cut Manufacturers, Inc., who are participatingmembers of the association for bargaining purposes.d. In Case No. 3-RC-1458:All cutters and shavers employed bymembers of Fulton County Glove Manufacturers, Inc., who are par-ticipating members of the association for bargaining purposes.[Text of Direction of Election omitted from publication.]6 SeeAlaska Salmon Industry, Inc.,110 NLRB 900.WARNER ELECTRIC BRAKE & CLUTCH COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, AFL, DISTRICT No. 68, PETITIONER.Case No. 13-RC-4028. January 20,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Allen P. Haas, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Intervenor, United Steelworkers of America, CIO, and itsLocal 3245, asserts its current contract as a bar to the present proceed-111 NLRB No. 41. WARNER ELECTRIC BRAKE & CLUTCH COMPANY269ing alleging that the petition herein was filed prematurely.TheEmployer and the Intervenor executed an agreement effective fromNovember 1, 1953, to November 1954, which provided for yearly auto-matic renewals unless notice was given by either party 60 days priorto the expiration date.As the Petitioner filed its petition on August4, 1954, less than 1 month prior to theMill Bdate, we find that it wasnot filed prematurely, and that the contract is no bar to thisproceeding.'4.The Petitioner seeks to represent the toolroom employees as atrue craft unit and/or a departmental unit. The Intervenor contendsthat the unit sought is inappropriate as (1) the Petitioner does notseek all the employees of similar skills, and (2) the toolroom does notexist as a separate and distinct department because of the interchangebetween the employees due to the integrated operation of the Em-ployer.The Employer opposes severance for the same reasons as theIntervenor, and further urges that it would not be for the best in-terests of the Company or the employees.The Employer is engaged in the manufacture of electrical brakes,clutches, and controls for automotive and industrial use at SouthBeloit, Illinois.The Intervenor has been the certified bargainingrepresentative since 1946 for the production, maintenance, and serviceemployees, which includes those employees sought by the Petitioner.Approximately 200 employees are under the current contract. Theseemployees work in a two story building consisting of first floor pro-duction area with no physical separation between production depart-ments.The offices and sales department are on the second floor.The toolroom is an area 50 x 90-100 feet, located on the southwestcorner of the plant and across an open aisle from the machine floor.Employees in the toolroom are : 11 tool- and die-makers A, 4 tool-and die-makers B, 1 tool machinist A, 1 tool machinist B, 3 tool anddie grinders, and 1 tool grinder C (crib attendant), a total of 21 em-ployees.All of these employees are under the direct supervision ofthe toolroom foreman who supervises no other employees. Located inthe toolroom, department 5, are lathes, drill presses, milling machines,radial drills, surface grinders, and band saws. Some other lathes arelocated out in the production area and operated by productionemployees.The major duties of the toolroom employees are die and fixturemaintenance, machine and assembly operations of nonregular produc-tion parts, sharpening and grinding of dies and tools, machining ofstandard components of dies that have become worn and broken, andthe conforming of new dies to the Employer's need. The tool cribattendant gives out tools to all production employees and sharpensdrills and carboloy items when not dispersing tools.The toolroom'SeeNesco,Inc.,101 NLRB 147. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrinders sharpen all tools for the various machines and grind dies.Only a few small, noncomplicated dies are made in the toolroom.Not over 10 percent of the dies that the Employer uses are made atthe plant;the vast majority and especially the complicated dies arepurchased from the outside.The employees of the toolroom spend40-50 percent of their time in repair of dies and replacement of dieparts, but major die repairs are sent outside 80 percent of the time;20-25 percent of the toolroom work is on schedule covering short runproduction or custom work and experimental runs, including 3-4 per-cent remachining production parts and 4-5 percent experimentalparts; and,25 percent of the time grinding production machine tools.Orders for a special brake or other product foreign to the regular runof production would usually be done in the toolroom on a job-shopbasis.Equipment in the toolroom would not permit the employees tohold tolerances closer than two to three thousandths.Two of the Employer's tool-and die-makers A are journeymentool- and die-makers, and one is a journeyman machinist who wasgranted the tool-and die-maker classification as a result of a grievancewhich was processed to secure him a tool- and die-maker classification.The Employer has no apprenticeship program, and journeymanstanding or special training is not required for employment in thetoolroom.The other tool- and die-makers have held previous jobs aswelders, carpenters,toolroom employees,masons, etc.There appearto have been many transfers in and out of the toolroom,and at thepresent time a request is pending of one of the tool- and die-makers Ato return to production.Evidence of one witness shows that he washired by the Employer as a trucker in 1941, became a lathe operatoroperating radial drills, the milling machines,and the drill presses aswell as the turret lathe, then became a setup man on the machine floor.In 1945, he transferred into the toolroom as a toolroom machinist, andafter 3 or 4 months,his classification was changed to a tool-and die-maker B. In 1950, at his own request,he transferred out of the tool-room saying that the reason he had gone into the toolroom was to learna complicated trade, but he became discouraged when the work con-sistedmostly of die repairs such as sharpening dies, making a fewpunches, etc.One tool-and die-maker testified that he did most of the"scrapingin" of lathes and other items and was assisted by a helper from themaintenance department;that on one occasion he performed a spe-cial job on the shoes of a milling machine and,as the machine oper-ator was ill and the setup man too busy,operated the machine forabout 3 days.The Employer's manager of manufacturing testified that toolroomjobs were similar to jobs in other departments,evidently meaning -WARNER ELECTRIC BRAKE & CLUTCH COMPANY271that a substantial amount of machining was done on the machinefloor as well as in the toolroom ; that the plant operates under bothdepartmental and plantwide seniority and that movements to andfrom the toolroom are predicated on load requirements, employee re-quests, and changes during layoff.The Employer has 22 labor, grades : tool- and die-maker B is laborgrade 19, there are no employees in labor grade 20, and tool- and die-maker A is labor grade 21. The highest labor grade includes anemployee who sets up both new and old machines.- The Internationalrepresentative of the Intervenor testified that the labor grades at theEmployer's operations are not set up according to the skill of theemployees but are based on the following factors : preemploymenttraining, experience and training, mental skill, manual skill, mate-rial, equipment, mental effort, physical effort, safety of others, sur-roundings, hazards, and responsibility for the operation.The man-ager of manufacturing stated that the lowest labor grade could workup to the tool- and die-maker classification, and that it was necessaryto be able to transfer employees as the need arose in order to staywithin the budget.From the foregoing, we find that the employees in the toolroomconstitute a functionally distinct and homogeneous departmentalgroup of the type the Board has held may, if they so desire, consti-tute a separate appropriate unit.As the Petitioner is a labor or-ganization which has traditionally served the special interest of suchemployees, we shall permit the toolroom employees to determinewhether they desire to be represented by the Petitioner.2Accordingly, we shall direct that an election be held in the follow-ing voting group at the Employer's South Beloit, Illinois, plant, ex-cluding all other employees and supervisors as defined in the Act:All employees in the toolroom.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to be represented in a separate unit, and theRegional Director conducting the election directed herein is in-structed in that event, to issue a certification of representatives to thePetitioner for such unit, which the Board, under the circumstances,finds to be appropriate for purposes of collective bargaining. If,however, a majority vote for the Intervenor, they will be taken tohave indicated their desire to remain a part of the existing produc-tion and maintenance unit, and the Regional Director is instructedto issue a certificate of results of election to such effect.[Text of Direction of Election omitted from publication.]2 SeeMoe Light,Inc,109 NLRB1013;St. Louis Car Company,108 NLRB 1388.